[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         RULING ON THE DEFENDANT'S MOTION FOR SUMMARY JUDGEMENT
This is an action instituted by the plaintiff alleging that the defendant failed to deliver a release of mortgage to the plaintiff within 60 days in violation of General Statutes Section 49-8. In support of the motion, the defendant has filed an affidavit indicating that the release was placed in the mail in a timely fashion, and defendant argues that even though the release may not have been received by the plaintiff as she alleges, the act of mailing was sufficient to satisfy the delivery requirement of Section 49-8.
Although the defendant's affidavit provides evidence of mailing, the plaintiff's response that the release was not received provides indirect evidence contesting this claim. In short, a material issue of fact exists as to whether the defendant did in fact mail the release as alleged.
Under Section 17-49 of the Practice Book, a motion for summary judgment can only be granted when there exist no genuine issues of material fact and when the movant is entitled to judgement as a matter of law. As there exists a genuine issue of material fact here, the defendant's motion for CT Page 5192 summary judgment must be and is hereby denied.
So ordered this 24th day of April 2002.
STEVENS, J.